Citation Nr: 1042392	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to asbestos 
exposure.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1943 to April 1946 and from January 1951 to June 1951.  
These matters are before the Board of Veterans' Appeals on appeal 
from an April 2005 rating decision by the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2009, these matters were remanded for further 
development.  In April 2010, the Board sought an advisory medical 
opinion from the Veterans Health Administration (VHA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

The Board secured a VHA medical advisory opinion in the matters 
at hand; he was furnished a copy of the opinion and afforded 
opportunity to respond.  In August and September 2010, he 
submitted additional argument along with lay statements pertinent 
to these matters.  In an accompanying statement, he asked that 
the case be remanded to the RO for their initial review of his 
submissions.  The Board notes that this case has been advanced on 
the docket.  Nevertheless, under Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), 
the Board has no recourse but to comply with the Veteran's 
request.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The RO should re-adjudicate the Veteran's 
claims of service connection for COPD and 
whether new and material evidence has been 
received to reopen a claim of service 
connection for bronchial asthma in light of 
the additional lay evidence and argument he 
has submitted (as well as the June 2010 VHA 
medical advisory opinion secured by the 
Board, and any and all additions to the 
record since the RO's last prior review of 
these matters).  If either claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).

_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

